EXHIBIT 10.1
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.
CALIFORNIA DEPARTMENT OF FINANCIAL INSTITUTIONS
SAN FRANCISCO, CALIFORNIA

             
 
           
 
    )      
In the Matter of
    )     STIPULATION AND CONSENT
 
    )     TO THE ISSUANCE
UNITED COMMERCIAL BANK
    )     OF AN ORDER
SAN FRANCISCO, CALIFORNIA
    )     TO CEASE AND DESIST
 
    )      
(INSURED STATE NONMEMBER BANK)
    )     FDIC-09-490b
 
    )      
 
           

          Subject to the acceptance of this STIPULATION AND CONSENT TO THE
ISSUANCE OF AN ORDER TO CEASE AND DESIST (“CONSENT AGREEMENT”) by the Federal
Deposit Insurance Corporation (“FDIC”) and the California Department of
Financial Institutions (“CDFI”), it is hereby stipulated and agreed by and
between a representative of the Legal Division of FDIC, a representative of the
CDFI, and United Commercial Bank, San Francisco, California (“Bank”), as
follows:
          1.     The Bank has been advised of its right to receive a NOTICE OF
CHARGES AND OF HEARING (“NOTICE”) detailing the unsafe or unsound banking
practices and violations of law alleged to have been committed by the Bank and
of its right to a public hearing on the alleged charges under section 8(b)(1) of
the Federal Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b)(1), and Section
1912 of the California Financial Code (“CFC”), and has waived those rights.
          2.     The Bank, solely for the purpose of this proceeding and without
admitting or denying any of the alleged charges of unsafe or unsound banking
practices and any violations of law, hereby consents and agrees to the issuance
of an ORDER TO CEASE AND DESIST

1



--------------------------------------------------------------------------------



 



(“ORDER”) by the FDIC and the CDFI. The Bank further stipulates and agrees that
such ORDER will be deemed to be an order which has become final under the Act
and the CFC, and that said ORDER shall become effective upon its issuance by the
FDIC and the CDFI, and fully enforceable by the FDIC and the CDFI pursuant to
the provisions of the Act and the CFC.
          3.     In the event the FDIC and the CDFI accepts the CONSENT
AGREEMENT and issues the ORDER, it is agreed that no action to enforce said
ORDER in the United States District Court will be taken by the FDIC, and no
action to enforce said ORDER in State Superior Court will be taken by the CDFI,
unless the Bank or any institution-affiliated party, as such term is defined in
section 3(u) of the Act, 12 U.S.C. § 1813(u), has violated or is about to
violate any provision of the ORDER.
          4.     The Bank hereby waives:
                   (a)     The receipt of a NOTICE;
                   (b)     All defenses in this proceeding;
                   (c)     A public hearing for the purpose of taking evidence
on such alleged charges;
                   (d)     The filing of Proposed Findings of Fact and
Conclusions of Law;
                   (e)     A recommended decision of an Administrative Law
Judge; and
                   (f)     Exceptions and briefs with respect to such
recommended decision.
Dated: Sept. 3, 2009

     
FEDERAL DEPOSIT INSURANCE
CORPORATION, LEGAL DIVISION
  UNITED COMMERCIAL BANK
SAN FRANCISCO, CALIFORNIA
BY:
  BY:
 
   
/s/ Sandra A. Quigley
  /s/ Joseph J. Jou
 
   
Sandra A. Quigley
  Joseph J. Jou
Counsel
   

2



--------------------------------------------------------------------------------



 



     
CALIFORNIA DEPARTMENT OF
   
FINANCIAL INSTITUTIONS
   
BY:
   

                  /s/ James M. Patten   /s/ Li-Lin Ko   James M. Patten   Li-Lin
Ko   Senior Counsel                           James Kwok                  David
S. Ng                  /s/ Daniel R. Riley         Daniel R. Riley             
          Qingyuan Wan                  /s/ Richard Li-Chung Wang        
Richard Li-Chung Wang                  /s/ Godwin Wong         Godwin Wong     
            /s/ Dennis Wu         Dennis Wu                  /s/ Thomas Wu      
  Thomas Wu          Comprising the Board of Directors of United
Commercial Bank, San Francisco, California
                             

3